 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------X
 MARTIN GONZALEZ SANCHEZ, LEDIZ
 MARIN, HECTORE GONZALEZ
 SANCHEZ, LEONCIO NOE, and DAMASO
 CESAR GONZALEZ ROMANO (A.K.A.                                      21-CV-00675
 CESAR GONZALEZ), individually and on
 behalf of others similarly situated,                                PLAINTIFFS’ NOTICE OF
                                                                     ACCEPTANCE OF OFFER OF
                                    Plaintiffs,                      JUDGMENT
                  -against-

 Y AND P ENTERPRISES INC (D/B/A
 CORNER CAFE & BAKERY), PAUL
 DIMINO, YURA MOHR, LUCAS SANTOS,
 and SUSIE RHIM,

                                     Defendants.
 -----------------------------------------------------X

TO:     Ilan Weiser, Esq.
        Ellenoff Grossman & Schole LLP
        1345 Avenue of the Americas, 11th Floor
        New York, New York 10105
        Tel: (212) 370-1300
        Email: iweiser@egsllp.com


        PLEASE TAKE NOTICE that Plaintiffs MARTIN GONZALEZ SANCHEZ, LEDIZ
MARIN, HECTORE GONZALEZ SANCHEZ, LEONCIO NOE, and DAMASO CESAR
GONZALEZ ROMANO (A.K.A. CESAR GONZALEZ), hereby accept the offer of judgment
made by Defendant Y AND P ENTERPRISES INC (D/B/A CORNER CAFE & BAKERY)
pursuant to Rule 68 of the Federal Rules of Civil Procedure, dated September 8, 2021. A true copy
of the offer of judgment is annexed hereto as Exhibit A.

 Dated: New York, New York                                    Respectfully submitted,
        September 9, 2021
                                                              /s
                                                              Clela A. Errington, Esq.
                                                              Michael Faillace & Associates, PC
                                                              60 East 42nd Street, Suite 4510
                                                              New York, NY 10165
                                                              cerrington@faillacelaw.com
                                                              Attorneys for Plaintiff




                                                          1
EXHIBIT A



       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
       -----------------------------------------------------X
       MARTIN GONZALEZ SANCHEZ, LEDIZ
       MARIN, HECTORE GONZALEZ
       SANCHEZ, LEONCIO NOE, and DAMASO                         Case 1:21-CV-00675
       CESAR GONZALEZ ROMANO (A.K.A.
       CESAR GONZALEZ), individually and on                     OFFER OF JUDGMENT TO
       behalf of others similarly situated,                     PLAINTIFFS PURSUANT TO RULE 68
                                                                OF THE FEDERAL RULES OF CIVIL
                                       Plaintiffs,              PROCEDURE

                                -against-
       Y AND P ENTERPRISES INC (D/B/A
       CORNER CAFE & BAKERY), PAUL
       DIMINO, YURA MOHR, LUCAS SANTOS,
       and SUSIE RHIM
                                        Defendants.
       -----------------------------------------------------X

      TO:     Clela Errington, Esq.
              Michael Faillace, Esq.
              Michael Faillace & Associates, PC
              60 East 42nd Street, Suite 4510
              New York, NY 10165
              cerrington@faillacelw.com
              michael@faillacelaw.com

              Pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendant Y AND P
      ENTERPRISES INC. (D/B/A CORNER CAFE & BAKERY) ("Defendant") hereby offers to
      allow judgment to be taken against it by Plaintiffs MARTIN GONZALEZ SANCHEZ, LEDIZ
      MARIN, HECTORE GONZALEZ SANCHEZ, LEONCIO NOE, and DAMASO CESAR
      GONZALEZ ROMANO (A.K.A. CESAR GONZALEZ), (“Plaintiffs”) in the above-captioned
      action in the total sum of One Hundred Thousand Dollars and No Cents ($100,000.00), inclusive
      of reasonable attorney's fees, costs, and expenses to date of this offer, in full and final settlement
      of all of Plaintiffs’ claims arising out of, alleged in, or related to, the facts and transactions in the
      above-captioned action.

              This judgment shall be in full satisfaction of all federal and state law claims or rights that
      Plaintiffs may have to damages, or any other form of relief, arising out of the alleged acts or
      omissions of Defendant or any owner, employee, or agent, either past or present, of the Defendant,
      or in connection with the facts and circumstances that are the subject of this action.

              This offer of judgment is made for the purposes specified in Rule 68 of the Federal Rules
      of Civil Procedure and is not to be construed as an admission of liability by the Defendant, or any



      {00969869.DOCX.2}
owner, employee, representative, or agent of the Defendant; nor is it an admission that Plaintiffs
suffered any damages.

        Acceptance of this offer of judgment will act to release and discharge Defendant, their
respective successors or assigns, as well as all past and present owners, employees, representatives,
and agents of the Defendant from any and all claims that were or could have been alleged by
Plaintiffs in the above-referenced action. Acceptance of this offer of judgment also will operate to
waive Plaintiffs’ rights to any claim for interest on the amount of the judgment.

       In order for Plaintiffs to accept this offer, Plaintiffs must serve written notice of acceptance
upon Defendant within fourteen (14) days after service of this Offer of Judgment. An offer not
accepted within the specified period for acceptance will be deemed withdrawn.

 Dated: New York, New York                          Respectfully submitted,
        September 8, 2021
                                                     ____/s/ Ilan Weiser______________
                                                     Ilan Weiser, Esq.
                                                     Ellenoff Grossman & Schole LLP
                                                     1345 Avenue of the Americas, 11th Floor
                                                     New York, New York 10105
                                                     Tel: (212) 370-1300
                                                     Email: iweiser@egsllp.com

                                                     Attorneys for Defendants Y and P
                                                     Enterprises Inc., Paul Dimino, Lucas
                                                     Santos, and Susie Rhim




{00969869.DOCX.2}
